Citation Nr: 1829006	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 8, 2017, and a rating in excess of 30 percent thereafter, for service-connected headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for Asperger's syndrome/autistic spectrum disorder, organic personality disorder.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a left knee disorder. 

10.  Entitlement to service connection for irritable bowel syndrome (IBS).

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to January 2008, to include service in Iraq from December 2005 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

In October 2017, the Veteran testified at a videoconference Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, IBS, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement received in October 2017, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an initial compensable rating prior to August 8, 2017, and in excess of 30 percent thereafter, for headaches, and the issues of service connection for bilateral hearing loss, PTSD, and Asperger's syndrome/autistic spectrum disorder, organic personality disorder.

2.  The most probative evidence of record demonstrates that there is no sinusitis during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an initial compensable rating prior to August 8, 2017, and in excess of 30 percent thereafter, for headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for Asperger's syndrome/autistic spectrum disorder, organic personality disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for service connection for sinusitis are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  As such, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeals may be considered on the merits.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board videoconference hearing in October 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

II. Merits of the Claims

Withdrawal of Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

In a statement received in October 2017, the Veteran withdrew his appeal with respect to the claims for an initial compensable rating prior to August 8, 2017, and in excess of 30 percent thereafter, for headaches; service connection for bilateral hearing loss; service connection for PTSD; service connection for Asperger's syndrome/autistic spectrum disorder, organic personality disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are, therefore, dismissed.

Service connection for sinusitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, for certain chronic diseases with potential onset during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  

A Persian Gulf Veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(2)(i).  If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  38 C.F.R. § 3.317 (a)(2)(i), (ii). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

There must be objective indications of a qualifying chronic disability, which include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  A disability is considered chronic if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of direct service connection, VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Gutierrez, 19 Vet. App. at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

To determine whether the undiagnosed illness is manifest to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Stankevich, 19 Vet. App. at 472.

Regarding the Veteran's sinusitis, he has contended that his condition stems from his military service, namely the environmental conditions during his service in the Persian Gulf. 

According to the Veteran's service treatment records, there is no indication of complaints, diagnosis, or treatment for sinusitis.  Mild nasal congestion was noted.  The post-service treatment records do not appear to contain a current diagnosis for sinusitis. 

In June 2017, the Veteran underwent a VA examination.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined that the Veteran does not have a diagnosis of sinusitis but rather, had a diagnosis of non-allergic rhinitis.  The VA examiner explained that there was insufficient medical evidence to diagnose either acute nor chronic sinusitis based on currently available evidence, noting that the Veteran's symptoms are explained by the non-allergic rhinitis.  The sinus series x-ray finding of mucous retention cyst is considered an incidental finding and is usually asymptomatic and does generally not require further evaluation or treatment.  A mucous retention cyst is not proximately related to any form of rhinitis nor related to sinusitis.

A June 2017 VA Gulf War General Medical Examination was obtained.  The VA examiner determined the Veteran's condition was not a diagnosed illness for which no etiology was established and the functional impact of additional signs and/or symptoms did not represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  Overall, the VA examiner determined that the Veteran's non-allergic rhinitis was at least as likely as not due to toxic or environmental exposure in the Gulf.  No diagnosis of sinusitis was made.  

The Board finds that the evidence of record does not support a finding of service connection for sinusitis.  The threshold requirement for service connection is evidence of the existence of the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Degmetich v. Brown, 104 F.3d 1328 (1997).  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support a finding of a current disability.  The Board accords significant probative value to the June 2017 VA examiner's opinion that there is no current sinusitis as it was based upon a review of the relevant evidence of record, to include a x-ray series, and the examiner provided a thorough supporting explanation.  There is no contrary medical evidence in the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Thus, service connection is not warranted for sinusitis; the Board notes that service connection for rhinitis has been granted.

The Board finds that the evidence of record also does not support a finding that there are any sinus symptoms that are a chronic qualifying disability.  See 38 C.F.R. § 3.317.  The Veteran's symptoms were explained by rhinitis as noted by the June 2017 examiner.  The June 2017 Gulf war examiner also opined that symptoms were not a diagnosed illness for which no etiology was established and additional signs and/or symptoms did not represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness - as there was a relevant diagnosis.  There is no contrary medical opinion of evidence.

The Board acknowledges the Veteran's contentions that he believes he has sinusitis related to his military service.  The Veteran is considered competent to report observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay testimony regarding knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  But he is not competent to determine whether those symptoms are due to sinusitis or rhinitis, as that is a complex medical determination not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Therefore, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran currently has a disability of sinusitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107 (b).  However, the doctrine of reasonable doubt is not for application here, as the weight of the evidence is against the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is denied.


ORDER

The appeal is dismissed with respect to the claim for an initial compensable rating prior to August 8, 2017, and in excess of 30 percent thereafter, for headaches.

The appeal is dismissed with respect to the claim for entitlement to service connection for bilateral hearing loss.

The appeal is dismissed with respect to the claim for entitlement to service connection for PTSD.

The appeal is dismissed with respect to the claim for entitlement to service connection for Asperger's syndrome/autistic spectrum disorder, organic personality disorder.

Entitlement to service connection for sinusitis is denied.


REMAND

A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion, a supporting rationale is required.  Stefl, 21 Vet. App. at 125. 

Regarding the claims for service connection for IBS and GERD, remand is required for a new examination.  In December 2010, the Veteran was afforded a VA examination.  The VA examiner opined that IBS and GERD are diseases with clear and specific etiology and diagnosis and not related to specific exposure or event experienced by the Veteran during his service in Southwest Asia.  The examiner did not address whether these diagnoses were otherwise related to active service.

Regarding the claims for service connection for a bilateral shoulder disorder, remand is required for a new examination.  In July 2017, the Veteran underwent a VA examination.  The VA examiner opined that the Veteran did not presently suffer from a shoulder specific condition and that the stiffness of the bilateral trapezius muscles is from every day wear and tear which was a common everyday complaint; it was not due to any issues in service.  The examiner also opined that the present mild degree of degenerative joint disease is not due to service and is not causing the Veteran any physical issues.  However, the examiner provided no supporting rationale.

Regarding the claims for service connection for a bilateral knee disorder, remand is required for a new examination.  The underwent a VA examination in July 2017.  The VA examiner determined the Veteran's knee pain is not a diagnosable condition and pain is a common occurrence over time and tends to occur due to biomechanical factors.  As such, the VA examiner noted that "[p]ain without clinical exam findings of an abnormality does not constitute a diagnosis."  In an addendum opinion, the examiner opined that the Veteran's knee pain is not due to Gulf War exposures.  The examiner provided no supporting explanation for that conclusion and ignored evidence of knee disorders:  a December 2010 VA treatment note indicates a diagnosis of left knee degenerative joint disease and a right knee sprain/strain. 

Based upon the forgoing, the Board finds that a remand is necessary to obtain an adequate addendum medical opinion that addresses the etiology of the Veteran's bilateral shoulder and knee conditions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the 
Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of his GERD and IBS.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

Regarding the Veteran's GERD and IBS, provide an opinion regarding whether it is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis? 

For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is at least as likely as not (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.

The examiner must address the Veteran's reports of symptoms during service as provided in the 2017 Board hearing.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee and shoulder disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee and shoulder disorders had onset in, or is otherwise related to, active military service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


